NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2684-15T4


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MICHELLE ROSALES-SERRANO,

     Defendant-Appellant.
______________________________

              Argued May 4, 2017 – Decided June 12, 2017

              Before Judges Whipple and Mawla.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No. 15-
              02-0424.

              Eric M. Mark argued the cause for appellant
              (Law Offices of Eric M. Mark, attorney; Mr.
              Mark, on the brief).

              Camila   Garces,  Special   Deputy   Attorney
              General/Acting Assistant Prosecutor, argued
              the cause for respondent (Carolyn A. Murray,
              Acting Essex County Prosecutor, attorney; Ms.
              Garces, on the brief).

PER CURIAM

        Defendant appeals from a judgment of conviction for third-

degree theft by deception after entering a guilty plea.                 Defendant
argues the prosecutor's rejection of defendant from admission into

pretrial intervention (PTI) was an abuse of discretion because it

lacked consideration of all the relevant factors.                  We disagree

that the judge's denial of her PTI appeal was an error in judgment.

We affirm.

     We discern the following facts from the record.                    Defendant

was employed as a secretary at a surgical medical practice.                      On

December 3, 2013, the doctor who owned the practice reported to

police that defendant had stolen funds from the practice by either

depositing checks directly into her own account or electronically

transferring funds from the doctor's account into her own.                 Police

investigation showed defendant had also applied for credit in the

doctor's   name.        Defendant   and       a   co-defendant   were    arrested

following the investigation.         On February 25, 2015, defendant was

indicted for third-degree offenses, including conspiracy, N.J.S.A.

2C:5-2; theft by deception, N.J.S.A. 2C:20-4(b); theft by unlawful

taking, N.J.S.A. 2C:20-3(a); receiving stolen property, N.J.S.A.

2C:20-7(a);     forgery,     N.J.S.A.         2C:21-1(a)(3);     and     wrongful

impersonation, N.J.S.A. 2C:21-17(a)(4).

     Defendant applied for PTI, and on or about July 8, 2015,

Essex County Probation recommended her for admission.                    However,

the prosecutor objected by a letter, which evaluated the seventeen

relevant     criteria     listed    in       N.J.S.A.   2C:43-12(e),      finding

                                         2                                A-2684-15T4
aggravating factors 1, 2, 4, 7, 8, 14, 16, and 17 applied.                  The

prosecutor also considered defendant's background and potential

for rehabilitation and found mitigating factors 3, 9, 10, 12, and

13 applied. The prosecutor concluded defendant had not established

the   value   of   supervisory       treatment   outweighed    the   need   for

prosecution    because   the     aggravating      factors     outweighed    the

mitigating factors and militated against admission into PTI.

      Defendant appealed the PTI determination, which was denied

by the trial judge on August 24, 2015.             On the record, the judge

discussed the evidence against defendant, as well as defendant's

arguments for PTI. The judge found the prosecutor properly weighed

the relevant factors, particularly, the large sum of money stolen,

the victim's desire for prosecution, the defendant's position as

a trusted employee during the commission of the theft, and the

two-month period over which the thefts occurred.              The judge found

"the prosecutor provided a synopsis of her reasoning and ultimate

conclusions regarding each factor, and also provided supporting

case law to bolster her conclusion as to each factor."               The judge

found defendant's conduct demonstrated a continuing pattern of

anti-social    behavior,       and     while     expressing    sympathy     for

defendant's circumstances, he stated, "I cannot conclude [the

denial of PTI] was a clear error in judgment[.]                  I find that

traditional prosecution is warranted in this case."                  The judge

                                        3                              A-2684-15T4
concluded the prosecutor's denial of PTI was not an abuse of

discretion.

     Defendant pled guilty to one count of third-degree theft by

deception and was sentenced to two and one half years of probation,

restitution, and community service.      This appeal followed.

     On appeal, defendant argues the following:

          I. THE STATE'S DECISION TO REJECT MS. ROSALES
          FROM PTI WAS A GROSS ABUSE OF DISCRETION
          BECAUSE IT FAILED TO CONSIDER ALL RELEVANT
          FACTORS, IMPROPERLY WEIGHED FACTORS, AND
          AMOUNTS TO A CLEAR ERROR IN JUDGMENT.

          II.   THE JUDGE'S AFFIRMATION OF THE STATE'S
          PTI DENIAL WAS A PRO FORMA RUBBER STAMP THAT
          FAILED TO PROPERLY CONSIDER THE REASONS FOR
          THE DENIAL, INCLUDING WHETHER THE PROSECUTOR'S
          FINDINGS AMOUNTED TO A CLEAR ERROR IN
          JUDGMENT.

     Admission into the PTI program is based on a favorable

recommendation from the PTI director and the consent of the

prosecutor.    State v. Nwobu, 139 N.J. 236, 246 (1995); State v.

Roseman, 221 N.J. 611, 621-22 (2015).          In determining whether to

recommend or consent to admission, the PTI director and the

prosecutor must consider seventeen factors listed in N.J.S.A.

2C:43-12(e).   See   also   R.   3:28.   The    statutory    list    is    not

exhaustive,    and   additional     relevant     factors    may     also    be

considered.    State v. Negran, 178 N.J. 73, 84 (2003).




                                    4                                A-2684-15T4
      The scope of judicial review of a prosecutor's determination

is severely limited.        Nwobu, supra, 139 N.J. at 246; State v.

Hermann, 80 N.J. 122, 127-28 (1979).              Prosecutors have wide

latitude in deciding whom to divert into the PTI program and whom

to prosecute.     Nwobu, supra, 139 N.J. at 246.             Courts grant

"enhanced" or "extra deference" to the prosecutor's decision.

Ibid.

      "Judicial review serves only to check the most egregious

examples of injustice and unfairness."           Negran, supra, 178 N.J.

at 82 (citation omitted).     A reviewing court may order a defendant

into PTI over a prosecutor's objection            only if the defendant

"clearly and convincingly establish[es] that the prosecutor's

refusal to sanction admission into the program was based on a

patent and gross abuse . . . of discretion."             State v. Wallace,

146 N.J. 576, 582 (1996) (alteration in original) (quoting State

v. Leonardis, 73 N.J. 360, 382 (1977)).                 See also State v.

Benjamin, __ N.J. __, __ (2017) ("[A] defendant may obtain a

hearing to review the prosecutor's decision only after he or she

has demonstrated in a motion that the prosecutor abused his or her

discretion.").

      An abuse of discretion is "manifest if defendant shows that

a prosecutorial veto (a) was not premised upon consideration of

all   relevant   factors,    (b)   was   based   upon    consideration    of

                                     5                             A-2684-15T4
irrelevant or inappropriate factors, or (c) amounted to a clear

error in judgment."           Id. at 583.       "In order for such an abuse of

discretion to rise to the level of 'patent and gross,' it must

further be shown that the prosecutorial error complained of will

clearly subvert the goals underlying [PTI]."                   State v. Bender, 80
N.J. 84, 93 (1979).           Absent evidence to the contrary, a reviewing

court must assume the prosecutor considered all relevant factors

in reaching its decision.            State v. Dalglish, 86 N.J. 503, 509

(1981) (citing Bender, supra, 80 N.J. at 94).

      Applying        these   principals,       we   have    reviewed      defendant's

arguments challenging the prosecutor's rejection of her admission

into PTI.       Despite defendant's contentions, we are satisfied the

trial    judge    conducted       proper    review     of    the    PTI    denial     and

determined      the    prosecutor    had     provided       sufficient      reasons     in

support    of    the    determination,       relying    upon       all    the   required

factors.        The    findings    and     accompanying      reasoning      more     than

satisfactorily supported the conclusion the prosecutor had acted

within her discretion.            We do not consider the determination so

inconsistent with the rationale for PTI that fundamental fairness

requires us to intervene.            See Wallace, supra, 146 N.J. at 582-

83.     Defendant has not established a patent and gross abuse of

discretion in her rejection.



                                            6                                    A-2684-15T4
    As to defendant's remaining arguments, we find they lack

sufficient merit to warrant discussion in a written opinion.    R.

2:11-3(e)(2).

    Affirmed.




                               7                         A-2684-15T4